           Case 1:20-cr-00026-RBW Document 5 Filed 01/30/20 Page 1 of 1


                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                          CRIMINAL NO.

                                                   VIOLATIONS:
      v.                                           18 u.s.c. 401(3)
                                                   (Contempt of Court)

PETER SAUL THEADO,
          Defendant.

                                     INFORMATION

      The United States Attorney charges:

                                         COUNT ONE

      On or about January 26, 2020, in the District of Columbia, the defendant, PETER SAUL

THEADO, did knowingly violate a valid Comi Order issued in Federal case number 18-CR-

00057 (RBW) in the United States District Court for the District of Columbia, by entering and

remaining within the area bounded by I Street, N.W., 14th Street, N.W., Constitution Avenue,

N.W., and 18th Street, N.W., that is, the White House Complex and Grounds, without lawful

authority to do so.

(Contempt of Court, in violation of Title 18, United States Code, Section 401(3))


                                            JESSIE K. LIU
                                            United States Attorney
                                            D.C. Bar No. 472845

                                   By:
                                            Luke M. Jones
                                            Assistant U.S. Attorney, VA BAR 75053
                                            United States Attorney's Office
                                            555 Fourth Street, NW, 11th Floor
                                            Washington, D.C. 20530
                                            (202)-252-7066
                                            Luke.jones@usdoj.gov
